DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-15, drawn to an adhesive.
Group II, claim 16, drawn to a method of producing a battery case.
The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The common feature --an adhesive for lamination of metal foil and a resin film, comprising: a polyolefin resin (A) having a carboxyl group; and polyisocyanate compounds (B), wherein the polyisocyanate compounds (B) comprise a polymer of a saturated aliphatic polyisocyanate (B1), a polymer of a saturated alicyclic polyisocyanate (B2), and a polymer of an aromatic polyisocyanate (B3)-- cannot qualify as a special technical feature as it does not provide a contribution over the prior art because it is disclosed by Horiguchi (JP 2014-120277 A) (see the international search report).
In particular, Horiguchi teaches an adhesive composition comprising a non-crystalline polyolefin resin (A) having a carboxyl group and a polyfunctional isocyanate compound (B) ([0011]-[0012] and [0017] of Horiguchi) and further indicates that the polyfunctional isocyanate compound (B) can comprise one or more isocyanates of hexamethylene diisocyanate ("saturated aliphatic polyisocyanate (B1)"), isophorone diisocyanate ("saturated alicyclic polyisocyanate (B2)"), and 2,4-tolylene diisocyanate or 2,6-tolylene diisocyanate ("aromatic polyisocyanate (B3)") ([0028] of Horiguchi).  Therefore, the reference(s) specifically suggest(s) using the common elements as claimed. 
During a telephone conversation with Bruce E. Kramer on 8 June 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 16 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  See MPEP § 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horiguchi (JP 2014-120277 A).
Regarding Claim 1:  Horiguchi teaches an adhesive composition, for use between a heat-sealing film and a metal foil, comprising a non-crystalline polyolefin resin (A) having a carboxyl group and a polyfunctional isocyanate compound (B) ([0011]-[0012] and [0017] of Horiguchi) and further indicates that the polyfunctional isocyanate compound (B) can comprise one or more isocyanates of hexamethylene diisocyanate ("saturated aliphatic polyisocyanate (B1)"), isophorone diisocyanate ("saturated alicyclic polyisocyanate (B2)"), and 2,4-tolylene diisocyanate or 2,6-tolylene diisocyanate ("aromatic polyisocyanate (B3)") ([0028] of Horiguchi).
Regarding Claim 2:  Horiguchi teaches that the polymer of the saturated aliphatic polyisocyanate (B1) comprises one or more selected from the group consisting of an allophanate polymer of a saturated aliphatic polyisocyanate and an isocyanurate of a saturated aliphatic polyisocyanate ([0012] and [0028] of Horiguchi).
Regarding Claim 3:  Horiguchi teaches that the polymer of the saturated alicyclic polyisocyanate (B2) comprises one or more selected from the group consisting of an allophanate polymer of a saturated alicyclic polyisocyanate and an isocyanurate of a saturated alicyclic polyisocyanate ([0012] and [0028] of Horiguchi).
Regarding Claim 4:  Horiguchi teaches that the polymer of the aromatic polyisocyanate (B3) comprises one or more selected from the group consisting of an allophanate polymer of an aromatic polyisocyanate, an isocyanurate of an aromatic polyisocyanate, and polymethylene polyphenyl polyisocyanate ([0012] and [0028] of Horiguchi).
Regarding Claim 6:  Horiguchi teaches that the polyolefin resin (A) comprises one or more monomer units selected from the group consisting of propylene, ethylene, and butene ([0017] and [0019] of Horiguchi).
Regarding Claim 7:  Horiguchi teaches that the polyolefin resin (A) comprises a polyolefin resin modified with one or more selected from the group consisting of an ethylenic unsaturated carboxylic acid or an acid anhydride thereof ([0020], [0022], and [0033] of Horiguchi).
Regarding Claim 8:  Horiguchi teaches the claimed adhesive, but does not explicitly recite that the polyolefin resin (A) has --a melt mass-flow rate of 2 to 50 g/10 min measured at a temperature of 130°C and a load of 2.16 kg in accordance with JIS K 7210-1: 2014--.  However, Horiguchi uses the same polyolefin resin (A) as applicants (e.g. a polyolefin resin having a carboxyl group with one or more monomer units selected from the group consisting of propylene, ethylene, and butene, and modified with one or more ethylenic unsaturated carboxylic acid or an acid anhydride; see ([0017]-[0023]) of Horiguchi and ([0016]-[0022]) of the instant specification).  In the instant case, it is the decision of the examiner that the polyolefin resin (A) taught by Horiguchi inherently possesses the claimed --melt mass-flow rate of 2 to 50 g/10 min measured at a temperature of 130°C and a load of 2.16 kg in accordance with JIS K 7210-1: 2014--.  See MPEP §2112.
Regarding Claim 10:  Horiguchi teaches the adhesive further comprising a metal carboxylate (C) (reaction accelerator, e.g. dibutyltin diacetate, dibutyltin dilaurate, etc.) ([0039] of Horiguchi).
Regarding Claim 11:  Horiguchi teaches a laminate wherein a metal foil and a resin film are laminated using the adhesive ([0011] and [0012] of Horiguchi).
Regarding Claim 12:  Horiguchi teaches that the metal foil is aluminum foil ([0043] of Horiguchi), and the resin film is a heat-sealable resin film ([0011] and [0012] of Horiguchi).
Regarding Claim 13:  Horiguchi teaches the thickness of the metal film is 50 µm and the thickness of the resin film is 30 µm ([0064] of Horiguchi); which anticipate the claimed thickness ranges for the metal foil --10 to 100 µm-- and that of the resin film --9 to 100 µm--.  See MPEP §2131.03(I).
Regarding Claim 14:  Horiguchi teaches a battery exterior material wherein the laminate is used ([0001] and [0046] of Horiguchi).
Regarding Claim 15:  Horiguchi teaches a battery case wherein the battery exterior material is used ([0001] and [0046]-[0047] of Horiguchi).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi (JP 2014-120277 A) as applied to claim 1 above.
Horiguchi is relied upon as stated above.
Regarding Claim 5:  Horiguchi discloses that the number of isocyanate groups of the polyfunctional isocyanate compound (B) used is preferable 2 to 7 on average, and more preferably 2 to 3.5 in one molecule ([0030] of Horiguchi).  (In the instant case, where the compound B comprises a polymer of a saturated aliphatic polyisocyanate (B1), a polymer of a saturated alicyclic polyisocyanate (B2), and a polymer of an aromatic polyisocyanate (B3).  Each would contain a 2 to 7 mols of isocyanato groups, which would have at least one molar ratio of  from 7:7:1 (or 3.5:3.5:1) to 1:1:1; which overlaps the presently claimed range of --3 to 20:1 to 6:1--.  Horiguchi differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Horiguchi, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.)
Regarding Claim 9:  Horiguchi discloses that a molar ratio of isocyanato groups of the polyisocyanate compounds (B) to 1 mol of the carboxyl groups of the polyolefin resin (A) is 0.3 to 10 ([0032] of Horiguchi); which overlaps the presently claimed range of --0.3 to 30--.  Horiguchi differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Horiguchi, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781